DETAILED ACTION
This office action is responsive to communication filed on August 11, 2022.
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claims 1, 11 and 20, that Yadid-Pecht does not teach or suggest that the specific signals are based on a physically unclonable function (PUF).  Applicant asserts that a physically unclonable function (PUF) as described in the specification includes an Arbiter PUF, a Spam PUF, and a Glitch PUF.
The Examiner respectfully disagrees.  Although an Arbiter PUF, a Spam PUF, and a Glitch PUF are provided as examples of physically unclonable functions in the specification, the specification does not limit the PUF to being one of an Arbiter PUF, a Spam PUF, and a Glitch PUF.  In the relevant portion of the specification (paragraph 0145 of US 2019/0347963), a PUF is defined as “a function that outputs a value specific to a device using a physical characteristic that is difficult to copy”.  Paragraph 0295 of US 2019/0347963 equates a PUF with a “specific value”.  Paragraphs 0173 and 0174 of US 2019/0347963 detail that the “specific value” is based on noise components of the solid-state imaging device, and in a specific example based on an analog signal output by the imaging device wherein the analog signal is captured in a light-shielded state of the imaging device.
Yadid-Pecht et al. teaches the generation of specific signals in paragraphs 0057-0059.  Specifically, Yadid-Pecht et al. teaches using fixed pattern noise (FPN) of an imager as the specific signals (paragraph 0057), wherein the fixed pattern noise (FPN) is specific to the imager (“each APS array can have a unique FPN”, paragraph 0057) and is represented by an analog value (“The FPN in the APS array can be quantified as an analog signal level”, paragraph 0057), and in a specific example the fixed pattern noise corresponds to image data captured in a light-shielded state of the imaging device (“an extended dark field exposure on a specific row of the APS array”, paragraph 0059).  As such, Yadid-Pecht et al. teaches that the specific signals are based on a physically unclonable function.
Therefore, the rejection of claims 1, 11 and 20 is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadid-Pecht et al. (US 2009/0141931) in view of Sano et al. (US 2013/0235243).
The Examiner’s response to Applicant’s arguments is hereby incorporated into the rejection of claims 1-6, 8-15 and 20 by reference.

	Consider claim 1, Yadid-Pecht et al. teaches:
	A solid-state imaging device adapted to encrypt data (See figures 3 and 7.  The watermarking system (700) of figure 7 produces encrypted, watermarked digital image data, paragraph 0110.), the solid-state imaging device comprising: 
	a sensor die comprising an array of imaging pixels formed on a first side of the sensor die (An APS array (12) is shown in figure 3, paragraph 0049.  The pixel array is part of an imager (i.e. sensor die, paragraph 0049) mounted to a printed circuit board (PCB), paragraph 0093.), wherein at least one of the imaging pixels is configured to generate specific signals (i.e. FPN signals, paragraphs 0057-0059), the specific signals being based on a physically unclonable function (Yadid-Pecht et al. teaches using fixed pattern noise (FPN) of an imager as the specific signals (paragraph 0057), wherein the fixed pattern noise (FPN) is specific to the imager (“each APS array can have a unique FPN”, paragraph 0057) and is represented by an analog value (“The FPN in the APS array can be quantified as an analog signal level”, paragraph 0057), and in a specific example the fixed pattern noise corresponds to image data captured in a light-shielded state of the imaging device (“an extended dark field exposure on a specific row of the APS array”, paragraph 0059).  As such, Yadid-Pecht et al. teaches that the specific signals are based on a physically unclonable function.); 
	a logic die with an encryption processor on the logic die (watermarking and image compression integrated circuit chip, paragraph 0093, figure 7) configured to generate encrypted data using the specific signals (For instance, an encryption key is generated by feeding FPN bit values into an LFSR in the watermark generator (770) of the logic die, paragraphs 0055, 0058, 0059, 0066 and 0093.), 
	wherein the at least one of the imaging pixels and the encryption processor are located interior to the solid-state imaging device (see “APS Array” and “Watermark Circuits” in figure 6).
	However, Yadid-Pecht et al. does not explicitly teach that first wiring layers are formed on a second side of the sensor die, wherein the logic die comprises second wiring layers formed on a first side of the logic die, wherein the first side of the logic die is mounted adjacent to the second side of the sensor die and the first wiring layers electrically connect to the second wiring layers, and wherein a connecting conductor in which the specific signals pass through from the at least one of the imaging pixels to the encryption processor is located interior to the solid-state imaging device.
	Sano et al. similarly teaches an imaging device (figure 2A) having a pixel region (23) on a first chip (22) and a logic circuit (25) on a second chip (26), paragraph 0055.
	However, Sano et al. additionally teaches that first wiring layers (multilayer wiring layer, 41) are formed on a second side of the sensor die (see figure 3, paragraph 0064), wherein the logic die comprises second wiring layers (multilayer wiring layer, 55) formed on a first side of the logic die (see figure 3, paragraph 0067), wherein the first side of the logic die is mounted adjacent to the second side of the sensor die (see 31 and 45 in figure 3) and the first wiring layers (41) electrically connect to the second wiring layers (55, see paragraph 0069), and wherein a connecting conductor (conductor, 68, figure 3, paragraph 0069) in which the specific signals pass through from the at least one of the imaging pixels (i.e. of a pixel array, paragraphs 0061 and 0062) to the logic circuit (i.e. due to the conductor (68) connecting the first chip (31) to the second chip (45), paragraph 0069) is located interior to the solid-state imaging device (see figure 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging device taught by Yadid-Pecht et al. include wiring layers and a conductor for vertically arranging the sensor die and logic die as taught by Sano et al. for the benefit of providing downsizing of a plurality of chips while enabling high-speed transfer (Sano et al., paragraph 0037).

	Consider claim 2, and as applied to claim 1 above, Yadid-Pecht et al. further teaches a specific information acquisition unit on the logic die and arranged to receive the specific signals from the sensor die (i.e. an LFSR in the watermark generator (770) of the logic die, paragraphs 0055, 0058, 0059, 0066 and 0093).

	Consider claim 3, and as applied to claim 1 above, Yadid-Pecht et al. further teaches a specific value calculator on the logic die and arranged to calculate a specific value from the specific signals (i.e. an LFSR in the watermark generator (770) of the logic die, paragraphs 0055, 0058, 0059, 0066 and 0093) and provide the specific value to the encryption processor (see “secret key”, figure 7), wherein the encryption processor is configured to generate the encrypted data (“WM data”, figure 7) using the specific value (see paragraph 0066).

	Consider claim 4, and as applied to claim 3 above, Yadid-Pecht et al. further teaches that the specific signals are noise signals that include noise generated from at least one transistor in the sensor die (i.e. fixed pattern noise, see paragraphs 0057 and 0058, figure 4).

	Consider claim 5, and as applied to claim 3 above, Yadid-Pecht et al. further teaches that the specific signals are noise signals that include noise generated from at least one photodiode of an imaging pixel on the sensor die (i.e. fixed pattern noise, see paragraphs 0057 and 0058, figure 4).

	Consider claim 6, and as applied to claim 3 above, Yadid-Pecht et al. further teaches that the specific signals are dark current signals that include dark current from at least one photodiode located in a optically black region of the array of imaging pixels (“dark field exposure on a specific row”, paragraph 0059, figure 4).

	Consider claim 8, and as applied to claim 1 above, Yadid-Pecht et al. does not explicitly teach the connecting conductor.
	Sano et al. further teaches that the connecting conductor (68) comprises a first contact hole filled with a conductor that electrically connects to a second contact hole filled with a conductor (See the vertically extending portions of the conductor (68) to the right and left of the label “68” in figure 3.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging device taught by Yadid-Pecht et al. include the conductor for vertically arranging the sensor die and logic die as taught by Sano et al. for the benefit of providing downsizing of a plurality of chips while enabling high-speed transfer (Sano et al., paragraph 0037).

	Consider claim 9, and as applied to claim 1 above, Yadid-Pecht et al. does not explicitly teach the connecting conductor.
	Sano et al. further teaches that the connecting conductor (68) comprises a single contact hole filled with a conductor (i.e. the left vertically extending portion of the conductor (68) to the left of the label “68” in figure 3) having a first portion that electrically connects to the first wiring layer (41, see figure 3, paragraph 0069) and a second portion that electrically connects to the second wiring layer (55, see figure 3, paragraph 0069).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging device taught by Yadid-Pecht et al. include the conductor for vertically arranging the sensor die and logic die as taught by Sano et al. for the benefit of providing downsizing of a plurality of chips while enabling high-speed transfer (Sano et al., paragraph 0037).

	Consider claim 10, and as applied to claim 1 above, Yadid-Pecht et al. does not explicitly teach the connecting conductor.
	Sano et al. further teaches that the connecting conductor (68) comprises a first wiring contact of the first wiring layer (41, see figure 3, paragraph 0069) that is in direct contact with a second wiring contact of the second wiring layer (41, see figure 3, paragraph 0069).  For instance, the vertical portion of the conductor (68) to the right of label “68” in figure 3 is a first wiring contact, the vertical portion of the conductor (68) to the left of label “68” in figure 3 is a second wiring contact, and these contacts are in direct contact with each other above label “68” in figure 3.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging device taught by Yadid-Pecht et al. include the conductor for vertically arranging the sensor die and logic die as taught by Sano et al. for the benefit of providing downsizing of a plurality of chips while enabling high-speed transfer (Sano et al., paragraph 0037).

	Consider claim 11, Yadid-Pecht et al. teaches:
	A solid-state imaging device adapted to encrypt data (See figures 3 and 7.  The watermarking system (700) of figure 7 produces encrypted, watermarked digital image data, paragraph 0110.), the solid-state imaging device comprising: 
	a sensor die comprising an array of imaging pixels (An APS array (12) is shown in figure 3, paragraph 0049.  The pixel array is part of an imager (i.e. sensor die, paragraph 0049) mounted to a printed circuit board (PCB), paragraph 0093.), wherein at least one of the imaging pixels is configured to generate specific signals (i.e. FPN signals, paragraphs 0057-0059.), the specific signals being based on a physically unclonable function (Yadid-Pecht et al. teaches using fixed pattern noise (FPN) of an imager as the specific signals (paragraph 0057), wherein the fixed pattern noise (FPN) is specific to the imager (“each APS array can have a unique FPN”, paragraph 0057) and is represented by an analog value (“The FPN in the APS array can be quantified as an analog signal level”, paragraph 0057), and in a specific example the fixed pattern noise corresponds to image data captured in a light-shielded state of the imaging device (“an extended dark field exposure on a specific row of the APS array”, paragraph 0059).  As such, Yadid-Pecht et al. teaches that the specific signals are based on a physically unclonable function.); 
	a logic die comprising an encryption processor (watermarking and image compression integrated circuit chip, paragraph 0093, figure 7), wherein the logic die is mounted adjacent to the sensor die (i.e. due to them both being mounted to the PCB, paragraph 0093) and is configured to generate an encryption key using, at least in part, the specific signals received from the sensor die (For instance, an encryption key is generated by feeding FPN bit values into an LFSR in the watermark generator (770) of the logic die, paragraphs 0055, 0058, 0059, 0066 and 0093.), 
	wherein the at least one of the imaging pixels and the encryption processor are located interior to the solid-state imaging device (see “APS Array” and “Watermark Circuits” in figure 6).
	However, Yadid-Pecht et al. does not explicitly teach that a connecting conductor in which the specific signals pass through from the at least one of the imaging pixels to the encryption processor is located interior to the solid-state imaging device.
	Sano et al. similarly teaches an imaging device (figure 2A) having a pixel region (23) on a first chip (22) and a logic circuit (25) on a second chip (26), paragraph 0055.
	However, Sano et al. additionally teaches that a connecting conductor (conductor, 68, figure 3, paragraph 0069) in which the specific signals pass through from the at least one of the imaging pixels (i.e. of a pixel array, paragraphs 0061 and 0062) to the logic circuit (i.e. due to the conductor (68) connecting the first chip (31) to the second chip (45), paragraph 0069) is located interior to the solid-state imaging device (see figure 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging device taught by Yadid-Pecht et al. include a conductor connecting the at least one of the imaging pixels to the encryption processor as taught by Sano et al. for the benefit of providing downsizing of a plurality of chips while enabling high-speed transfer (Sano et al., paragraph 0037).

	Consider claim 12, and as applied to claim 11 above, Yadid-Pecht et al. further teaches that the specific signals are noise signals that include noise generated from at least one transistor in the sensor die (i.e. fixed pattern noise, see paragraphs 0057 and 0058, figure 4).

	Consider claim 13, and as applied to claim 11 above, Yadid-Pecht et al. further teaches that the specific signals are noise signals that include noise generated from at least one photodiode of an imaging pixel on the sensor die (i.e. fixed pattern noise, see paragraphs 0057 and 0058, figure 4).

	Consider claim 14, and as applied to claim 11 above, Yadid-Pecht et al. further teaches that the specific signals are dark current signals that include dark current from at least one photodiode located in a optically black region of the array of imaging pixels (“dark field exposure on a specific row”, paragraph 0059, figure 4).

	Consider claim 15, and as applied to claim 11 above, Yadid-Pecht et al. further teaches a specific value calculator on the logic die and arranged to calculate a specific value from the specific signals (i.e. an LFSR in the watermark generator (770) of the logic die, paragraphs 0055, 0058, 0059, 0066 and 0093) and provide the specific value to the encryption processor (see “secret key”, figure 7).

	Consider claim 20, Yadid-Pecht et al. teaches:
	A solid-state imaging device adapted to encrypt data (See figures 3 and 7.  The watermarking system (700) of figure 7 produces encrypted, watermarked digital image data, paragraph 0110.), the solid-state imaging device comprising:	
	an array of pixels (An APS array (12) is shown in figure 3, paragraph 0049.  The pixel array is part of an imager (i.e. sensor die, paragraph 0049) mounted to a printed circuit board (PCB), paragraph 0093.), wherein at least one of the imaging pixels is configured to generate specific signals (i.e. FPN signals, paragraphs 0057-0059.), the specific signals being based on a physically unclonable function (Yadid-Pecht et al. teaches using fixed pattern noise (FPN) of an imager as the specific signals (paragraph 0057), wherein the fixed pattern noise (FPN) is specific to the imager (“each APS array can have a unique FPN”, paragraph 0057) and is represented by an analog value (“The FPN in the APS array can be quantified as an analog signal level”, paragraph 0057), and in a specific example the fixed pattern noise corresponds to image data captured in a light-shielded state of the imaging device (“an extended dark field exposure on a specific row of the APS array”, paragraph 0059).  As such, Yadid-Pecht et al. teaches that the specific signals are based on a physically unclonable function.); and 
	an encryption processor (watermarking and image compression integrated circuit chip, paragraph 0093, figure 7) configured to generate encrypted data using the specific signals (For instance, an encryption key for generating encrypted data is generated by feeding FPN bit values into an LFSR in the watermark generator (770) of the logic die, paragraphs 0055, 0058, 0059, 0066 and 0093.), 
	wherein the at least one of the imaging pixels and the encryption processor are located interior to the solid-state imaging device (see “APS Array” and “Watermark Circuits” in figure 6).
	However, Yadid-Pecht et al. does not explicitly teach that a path in which the specific signals pass through from the at least one of the imaging pixels to the encryption processor is located interior to the solid-state imaging device.
	Sano et al. similarly teaches an imaging device (figure 2A) having a pixel region (23) on a first chip (22) and a logic circuit (25) on a second chip (26), paragraph 0055.
	However, Sano et al. additionally teaches that a connecting conductor (conductor, 68, figure 3, paragraph 0069) in which the specific signals pass through from the at least one of the imaging pixels (i.e. of a pixel array, paragraphs 0061 and 0062) to the logic circuit (i.e. due to the conductor (68) connecting the first chip (31) to the second chip (45), paragraph 0069) is located interior to the solid-state imaging device (see figure 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging device taught by Yadid-Pecht et al. include a conductor connecting the at least one of the imaging pixels to the encryption processor in the manner taught by Sano et al. for the benefit of providing downsizing of a plurality of chips while enabling high-speed transfer (Sano et al., paragraph 0037).

Claims 7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yadid-Pecht et al. (US 2009/0141931) in view of Sano et al. (US 2013/0235243), as applied to claims 1 and 15 above, and further in view of Uchida (US 2001/0025342).

	Consider claim 7, and as applied to claim 1 above, Yadid-Pecht et al. further teaches a specific value calculator on the logic die and arranged to calculate a specific value from the specific signals (i.e. an LFSR in the watermark generator (770) of the logic die, paragraphs 0055, 0058, 0059, 0066 and 0093).
	However, the combination of Yadid-Pecht et al. and Sano et al. does not explicitly teach that the encryption processor is arranged to encrypt biometric information for authenticating a user using the specific value.
	Uchida similarly teaches watermarking an image with a digital watermark encoder (31, figure 2) using a bit string (i.e. specific value) identifying the image capture device (see paragraph 0040).
	However, Uchida additionally teaches that the encryption processor is arranged to encrypt biometric information for authenticating a user using the specific value (A fingerprint image embedded with the watermark created using the specific value is encrypted by an encryption section (32, paragraph 0042).).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the encryption processor taught by the combination of Yadid-Pecht et al. and Sano et al. be arranged to encrypt biometric information for authenticating a user using the specific value as taught by Uchida for the benefit of enabling protection of communications against abuse, unauthorized use, tempering by unauthorized persons, pretending to be unauthorized persons, or the like (Uchida, paragraph 0004).

	Consider claim 16, and as applied to claim 15 above, the combination of Yadid-Pecht et al. and Sano does not explicitly teach a biometric authenticator on the logic die arranged to receive a specific value from the specific value calculator and to receive biometric data for authenticating a user.
	Uchida similarly teaches watermarking an image with a digital watermark encoder (31, figure 2) using a bit string (i.e. specific value) identifying the image capture device (see paragraph 0040).
	However, Uchida additionally teaches a biometric authenticator (biometric identification system, figure 2, paragraph 0039) arranged to receive a specific value from the specific value calculator (i.e. from secret information memory, 33, paragraph 0040) and to receive biometric data for authenticating a user (i.e. receive a fingerprint image, paragraph 0040).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a biometric authenticator as taught by Uchida on the logic die taught by the combination of Yadid-Pecht et al. and Sano for the benefit of enabling protection of communications against abuse, unauthorized use, tempering by unauthorized persons, pretending to be unauthorized persons, or the like (Uchida, paragraph 0004).

	Consider claim 17, and as applied to claim 16 above, the combination of Yadid-Pecht et al. and Sano does not explicitly teach that the biometric authenticator is further configured to decrypt reference data using the specific value and compare the decrypted reference data with the biometric data.
	Uchida similarly teaches watermarking an image with a digital watermark encoder (31, figure 2) using a bit string (i.e. specific value) identifying the image capture device (see paragraph 0040).
	However, Uchida additionally teaches that the biometric authenticator (figure 2) is further configured to decrypt reference data using the specific value (i.e. via the decryption element, 41, paragraph 0045) and compare the decrypted reference data with the biometric data (i.e. via the fingerprint feature comparator, 23, paragraph 0048).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a biometric authenticator as taught by Uchida on the logic die taught by the combination of Yadid-Pecht et al. and Sano for the benefit of enabling protection of communications against abuse, unauthorized use, tempering by unauthorized persons, pretending to be unauthorized persons, or the like (Uchida, paragraph 0004).

	Consider claim 18, and as applied to claim 17 above, the combination of Yadid-Pecht et al. and Sano does not explicitly teach that the encryption processor is further configured to encrypt the biometric data using the specific value.
	Uchida similarly teaches watermarking an image with a digital watermark encoder (31, figure 2) using a bit string (i.e. specific value) identifying the image capture device (see paragraph 0040).
	However, Uchida additionally teaches that the encryption processor is further configured to encrypt the biometric data using the specific value (A fingerprint image embedded with the watermark created using the specific value is encrypted by an encryption section (32, paragraph 0042).).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a biometric authenticator as taught by Uchida on the logic die taught by the combination of Yadid-Pecht et al. and Sano for the benefit of enabling protection of communications against abuse, unauthorized use, tempering by unauthorized persons, pretending to be unauthorized persons, or the like (Uchida, paragraph 0004).

	Consider claim 19, and as applied to claim 16 above, the combination of Yadid-Pecht et al. and Sano does not explicitly teach that the biometric data comprises data specific to the user and acquired with the array of imaging pixels.
	Uchida similarly teaches watermarking an image with a digital watermark encoder (31, figure 2) using a bit string (i.e. specific value) identifying the image capture device (see paragraph 0040).
	However, Uchida additionally teaches that the biometric data comprises data specific to the user and acquired with the array of imaging pixels (i.e. a fingerprint image, paragraph 0040).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a biometric authenticator as taught by Uchida on the logic die taught by the combination of Yadid-Pecht et al. and Sano for the benefit of enabling protection of communications against abuse, unauthorized use, tempering by unauthorized persons, pretending to be unauthorized persons, or the like (Uchida, paragraph 0004).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696